Exhibit 10.13

 

LOGO [g478126g31r90.jpg]



--------------------------------------------------------------------------------

 

LOGO [g478126g50y90.jpg]

Scripps Networks Interactive, Inc.

Executive Severance Plan

(As Amended and restated effective November 14, 2012)

1. ESTABLISHMENT; PURPOSE.

(a) Establishment. Scripps Networks Interactive, Inc. (the “Company”)
established the Scripps Networks Interactive, Inc. Executive Severance Plan (the
“Plan”) effective January 1, 2011. The Company amended and restated the plan on
January 1, 2012 and further amends and restates the Plan effective November 14,
2012, as set forth in this document.

(b) Purpose. The Plan is designed to provide financial protection in the event
of unexpected job loss to certain employees of the Company and its U.S.
Affiliates who are expected to make substantial contributions to the success of
the Company and thereby provide for stability and continuity of management.

2. DEFINITIONS.

For purposes of the Plan, the following terms have the meanings set forth below:

 

  •  

“Accrued Benefits” has the meaning given that term in Section 4(a) hereof.

 

  •  

“Affiliate” means any company or other entity controlled by, controlling or
under common control with the Company.

 

  •  

“Base Salary” means the Participant’s annual rate of base salary in effect as of
the Date of Termination, but, solely with respect to a Group I Participant,
prior to any reduction to Base Salary that would qualify as a Good Reason
termination event.

 

  •  

“Benefit Continuation Period” means, with respect to a Participant, the number
of months in the applicable benefit continuation period set forth in Exhibit A
hereto.

 

  •  

“Cause” shall mean exclusively: (i) embezzlement, fraud or other conduct that
would constitute a felony (other than traffic-related citations); (ii) willful
unauthorized disclosure of Confidential Information; (iii) material breach by a
Participant of the terms of this Plan or the Participant’s Employment Agreement;
(iv) gross misconduct or gross neglect in the performance of a Participant’s
duties of employment; (v) willful failure to cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities,
after being instructed by the Company or an Affiliate to cooperate, or the
willful destruction or failure to preserve documents or other material
reasonably known to be

 

Effective November 14, 2012         1



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

 

relevant to such an investigation, or the willful inducement of others to fail
to cooperate or to destroy or fail to produce documents or other material; or
(vi) willful and material violation of the Company’s or an Affiliate’s written
conduct policies, including but not limited to the Company’s Employment Handbook
and Ethics Code. The Company or Affiliate will give a Participant written notice
prior to terminating the Participant’s employment pursuant to (iii), (iv), (v),
or (vi) of the immediately preceding sentence, setting forth the nature of any
alleged failure, breach or refusal in reasonable detail and the conduct required
to cure. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, the Participant shall have 20 business days
from the giving of such notice within which to cure any such failure, breach or
refusal; provided, however, that, if the Company or Affiliate reasonably expects
irreparable injury from a delay of 20 business days, the Company or Affiliate
may give the Participant notice of such shorter period within which to cure as
is reasonable under the circumstances.

 

  •  

“Change in Control Plan” means the Scripps Networks Interactive, Inc. Executive
Change in Control Plan, as the same may be amended from time to time, and any
successor plan thereto.

 

  •  

“Code” means the Internal Revenue Code of 1986, as amended.

 

  •  

“Committee” means the Company’s Employee Benefits Committee, or its delegate.

 

  •  

“Company” means Scripps Networks Interactive, Inc. and any successor to its
business or assets, by operation of law or otherwise.

 

  •  

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company, or its delegate.

 

  •  

“Confidential Information” shall have the meaning given that term in
Section 7(a) hereof.

 

  •  

“Date of Termination” means (i) if a Group I Participant voluntarily resigns for
Good Reason, or if a Participant’s employment is terminated by the Company with
or without Cause, the date specified in the Notice of Termination; (ii) if a
Group I Participant voluntarily resigns without Good Reason or a Group II
Participant voluntarily resigns for any reason, the date specified in the Notice
of Termination, provided that on such a voluntary resignation, the Company may,
in its sole discretion, make such termination effective on any date it elects in
writing, between the date of the notice and the proposed date of termination
specified in the notice; (iii) if the Participant’s employment is terminated by
reason of death, the date of death of the Participant; or (iv) if the
Participant’s employment is terminated by the Company due to Disability, 30
calendar days after Notice of Termination is given (provided that the
Participant shall not have returned to the full-time performance of the
Participant’s duties during such 30 calendar day period).

 

  •  

“Disability” shall be defined by reference to the Company’s employee long-term
disability plan covering the Participant.

 

Effective November 14, 2012         2



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

  •  

“Effective Date” means January 1, 2011.

 

  •  

“Eligible Employee” means an individual who is described as such in Section 3(a)
hereof.

 

  •  

“Employment Agreement” means, with respect to any Participant, an employment
agreement between the Participant and the Company or its Affiliates, as amended
from time to time.

 

  •  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

  •  

“Financial Planning Stipend” means, with respect to a Participant, the
applicable financial planning stipend set forth in Exhibit A hereto.

 

  •  

“Good Reason” means, except as otherwise provided in a Participant’s Employment
Agreement with specific reference to this Plan, without the Participant’s
consent (other than in connection with the termination or suspension of the
Participant’s employment or duties for Cause or in connection with the
Participant’s Disability) exclusively: (i) a material diminution in the
Participant’s base salary or target annual incentive opportunity; (ii) a
material diminution in the Participant’s authority, duties, or responsibilities;
(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report; (iv) a requirement
that the Participant report to someone else other than the Participant’s
supervisor or similar positions then in effect that results in a material
diminution in the Participant’s reporting structure; (v) a material diminution
in the budget over which the Participant retains authority (except for good
faith budget adjustments necessitated by the legitimate business needs of the
Company); (vi) a material change in geographic location at which the Participant
must perform services from the Company’s offices at which the Participant was
principally employed; or (vii) any other action or inaction that constitutes a
material breach by the Company of the terms of the Participant’s Employment
Agreement; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Participant gives Notice of Termination
to the Company specifying the condition or event relied upon for such
termination within 90 calendar days after the initial existence of such event;
and (2) the Company fails to cure the condition or event constituting Good
Reason within 30 calendar days after receipt of the Participant’s Notice of
Termination.

 

  •  

“Group I Participant” means a Participant whose Employment Agreement, as in
effect immediately prior to the Participant’s termination of employment with the
Company and its U.S. Affiliates, provides for payment of severance in connection
with a termination of employment by the Participant for “good reason”, as
defined in the Employment Agreement.

 

  •  

“Group II Participant” means a Participant who is not a Group I Participant.

 

Effective November 14, 2012         3



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

  •  

“Notice of Termination” means a written notice in accordance with Section 16 of
the Plan which (i) indicates the specific termination provision in this Plan
relied upon; (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated; and (iii) if the Date
of Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 90 calendar days, and not
fewer than 30 calendar days, after the giving of such notice). The failure by
the Participant or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Participant or the Company, respectively,
hereunder or preclude the Participant or the Company, respectively, from
asserting such fact or circumstance in enforcing the Participant's or the
Company’s rights hereunder.

 

  •  

“Participant” means an Eligible Employee who meets the eligibility requirements
and other conditions of Section 3 hereof, until such time as the Eligible
Employee’s participation ceases in accordance with Section 3(c) hereof.

 

  •  

“Pro-Rated Annual Incentive” means the product of (i) the annual incentive that
would have been payable under the annual incentive plan of the Company or a U.S.
Affiliate covering the Participant for the fiscal year during which the Date of
Termination occurs if the Participant had remained employed for the entire year
(and any additional period of time necessary to be eligible to receive such
annual incentive for such fiscal year), based on actual performance during the
entire fiscal year and without regard to any discretionary adjustments that have
the effect of reducing the amount of the annual incentive (other than
discretionary adjustments applicable to all similarly-situated executives who
did not terminate employment), and (ii) a fraction, the numerator of which is
the number of calendar days in the Company's fiscal year through (and including)
the Participant's Date of Termination, and the denominator of which is 365.

 

  •  

“Qualified Termination” means any termination of a Participant’s employment
(i) by the Company or its Affiliates without Cause, or by reason of the
Participant's death or Disability, or (ii) solely with respect to a Group I
Participant, by the Participant for Good Reason. Notwithstanding the foregoing,
the termination of a Participant’s employment shall not be considered a
Qualified Termination for any purpose of this Plan if such termination of
employment is (x) on account of the Participant’s mandatory retirement in
accordance with the Company’s mandatory retirement program, if any, applicable
to the Participant, or the Participant’s voluntary termination of employment,
with or without Good Reason, on or after attaining age 65, or (y) of the
Participant’s own initiative for any reason other than Good Reason.

 

  •  

“Release” means the Release in the form attached as Exhibit B to this Plan (with
such changes as the Company may determine to be required or reasonably advisable
in order to make the release enforceable and otherwise compliant with applicable
law).

 

  •  

“Release Deadline” means the 52nd calendar day after the Participant’s Date of
Termination.

 

Effective November 14, 2012         4



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

  •  

“Restriction Period” means, with respect to any Participant, the period
commencing on the Participant’s Date of Termination of employment for any reason
and ending on the first anniversary thereof.

 

  •  

“Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

 

  •  

“Severance Multiple” means, with respect to a Participant, the applicable
severance multiple set forth in Exhibit A hereto.

 

  •  

“Talent Framework Level” means a level specified from time to time in the
Company’s Talent Framework and Title Convention (as the same shall be reviewed
annually by the Compensation Committee).

 

  •  

“Target Annual Commission” means, with respect to any Participant, the
Participant’s target annual commission opportunity under the annual commission
plan of the Company or a U.S. Affiliate applicable to the Participant for the
fiscal year which includes the Date of Termination, or, if no target has been
set with respect to the Participant for such fiscal year, the target annual
commission opportunity for the immediately preceding fiscal year; provided that,
solely with respect to a Group I Participant, the Participant’s Target Annual
Commission shall be determined prior to any reduction in the Participant’s
target annual commission opportunity that would qualify as a Good Reason
termination event. For the avoidance of doubt, Target Annual Commission does not
include bonuses, including, but not limited to, any MBO or stretch bonus
opportunity provided to a Participant.

 

  •  

“Target Annual Incentive” means, with respect to any Participant, the
Participant’s target annual incentive opportunity under the annual incentive
plan of the Company or a U.S. Affiliate applicable to the Participant for the
fiscal year which includes the Date of Termination, or, if no target has been
set with respect to the Participant for such fiscal year, the target annual
incentive opportunity for the immediately preceding fiscal year; provided that,
solely with respect to a Group I Participant, the Participant’s Target Annual
Incentive shall be determined prior to any reduction in the Participant’s target
annual incentive opportunity that would qualify as a Good Reason termination
event.

 

  •  

“Transition Date” means, with respect to a Participant, the applicable
transition date set forth in Exhibit A hereto.

 

  •  

“U.S. Affiliate” means any Affiliate that is organized under the laws of the
United States.

3. ELIGIBILITY.

(a) Eligible Employees. Eligibility to participate in the Plan shall be limited
to individuals employed by the Company and its U.S. Affiliates and serving in
positions in Talent Framework Levels set forth in Exhibit A hereto, as in effect
from time to time. Notwithstanding the immediately preceding sentence to the
contrary, an Eligible Employee shall not become a Participant if the Company’s
Chief Executive Officer designates such individual as ineligible for the Plan in
writing within 30 calendar days after the Effective Date.

 

Effective November 14, 2012         5



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(b) Duration of Participation. An Eligible Employee shall cease to be a
Participant in this Plan, if (i) the Participant ceases to be employed by the
Company or a U.S. Affiliate for any reason other than a Qualified Termination,
or (ii) his or her status as a Participant ceases due to the Company providing
such Participant with a notice in accordance with Section 16 of this Plan
notifying the Participant that he or she will no longer be eligible to
participate in the Plan; provided, however that the Participant shall continue
to participate in the Plan until 180 calendar days after receipt of such notice
of termination of his or her participation in the Plan. Notwithstanding anything
herein to the contrary, a Participant who is entitled as a result of a Qualified
Termination to receive amounts and benefits under this Plan shall remain a
Participant in this Plan until the amounts and benefits payable under this Plan
have been paid or provided to the Participant in full. Any severance payments or
benefits to be provided to a Participant under this Plan are subject to all of
the terms and conditions of the Plan, including Section 8(b).

(c) Employment Rights. Participation in the Plan does not alter the status of a
Participant as an at-will employee, and nothing in the Plan will reduce or
eliminate the right of the Company and its Affiliates to terminate a
Participant’s employment at any time for any reason or the right of a
Participant to resign at any time for any reason.

4. SEVERANCE BENEFITS.

Subject to compliance with Section 5 hereof, and further subject to compliance
with Section 7 hereof and any restrictive covenants that may be applicable
pursuant to the Participant’s Employment Agreement, in the event that a
Participant incurs a Qualified Termination, the Participant (or his or her
estate or legal representative, if applicable) shall be entitled to the
compensation and benefits set forth in this Section 4:

(a) Accrued Benefits: The sum of: (i) the portion of the Participant’s Base
Salary earned through the Date of Termination, to the extent not theretofore
paid; (ii) the amount of any annual incentive compensation or annual commission
under the annual incentive plan or commission plan of the Company or a U.S.
Affiliate applicable to the Participant that has been earned by the Participant
for a completed fiscal year preceding the Date of Termination, but has not yet
been paid to the Participant; and (iii) any accrued paid vacation, sabbatical,
holiday and other paid-time off to the extent not theretofore paid
(collectively, the “Accrued Benefits”). The Accrued Benefits shall be paid in a
single lump sum within 30 calendar days after the Participant’s Date of
Termination, or as otherwise may be provided in a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan.

(b) Pro-Rated Annual Incentive. A Pro-Rated Annual Incentive, which, subject to
Section 5 hereof, shall be paid in a single lump sum at the same time that
payments are made to other participants in the annual incentive plan for that
fiscal year (pursuant to the terms of the applicable plan but in no event later
than March 15 of the fiscal year immediately following the fiscal year during
which the Date of Termination occurs), or as otherwise may be provided in a

 

Effective November 14, 2012         6



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

valid deferral election made pursuant to the terms of the Company’s deferred
compensation plan, and shall be in lieu of any annual incentive that the
Participant would have otherwise been entitled to receive under the terms of the
annual incentive plan covering the Participant for the fiscal year during which
the Date of Termination occurs.

(c) Severance Payment. As additional severance (and not in lieu of any annual
incentive for the fiscal year in which the Date of Termination occurs), and
subject to Section 5 hereof, a severance payment equal to the sum of (i) the
Participant’s Base Salary multiplied by the Participant’s Severance Multiple,
(ii) if the Participant is eligible to participate in a commission plan or
arrangement sponsored by the Company or a U.S. Affiliate immediately prior to
the Date of Termination, 100% of the Participant’s Target Annual Commission,
multiplied by the Participant’s Severance Multiple, and (iii) if the Participant
is not eligible to participate in a commission-based plan or arrangement
sponsored by the Company or a U.S. Affiliate immediately prior to the Date of
Termination, the Participant’s Target Annual Incentive multiplied by the
Participant’s Severance Multiple. The severance payment determined in accordance
with this Section 4(c) shall be paid in a single lump sum within 20 calendar
days after the Release Deadline.

(d) Health Care Coverage. Subject to Section 5 hereof, as long as the
Participant (or his or her estate or legal representative) pays the required
full monthly premiums (under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or otherwise) for coverage, the Company shall provide the Participant
and, as applicable, the Participant’s eligible dependents, with continued
medical, vision and dental coverage during the Benefit Continuation Period, on
the same basis as provided to the Company’s active executives and their
dependents; provided, however, that in no event shall the Company provide any
such coverage to a Participant (or a Participant’s eligible dependents) after
the date that the Participant first becomes eligible for Medicare or for any
medical, vision or dental coverage under a plan maintained by another employer
or his or her spouse’s employer. If the Participant is early retiree-eligible at
the time of his or her termination (age 55 or greater with at least 10 years of
service), the Participant will have the option to elect coverage under the Early
Retiree Medical Plan in lieu of COBRA coverage. In addition, subject to
Section 5 hereof, within 20 calendar days after the Release Deadline, the
Company shall pay to the Participant a lump sum cash payment equal to the
product of (i) the monthly medical, vision and dental premiums based on the
level of coverage in effect for the Participant (e.g., employee only or family
coverage) on the Date of Termination, and (ii) the number of months in the
Benefit Continuation Period; provided, however, that to the extent necessary to
avoid a violation of Section 409A, any cash payment attributable to medical,
vision and dental insurance premiums for periods more than 18 months after a
Participant’s Date of Termination shall be paid in monthly installments at the
same time that such premiums are due and payable.

(e) Life Insurance. Subject to Section 5 hereof, the Company shall take all
steps reasonably necessary to continue the life insurance coverage applicable to
the Participant on the Date of Termination (and if the policy cannot be
continued in its then-current form, the Company shall exercise any required
conversion features to continue the policy), at no cost to the Participant, for
a number of years following the Date of Termination equal to the Participant’s
Severance Multiple. The amount of such coverage will be reduced by the amount of
life insurance coverage furnished to the Participant at no cost by a third party
employer.

 

Effective November 14, 2012         7



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(f) Financial Planning. Subject to Section 5 hereof, an amount equal to the
Participant’s Financial Planning Stipend, which is intended to cover the
approximate cost of financial planning services for the Participant for a period
of one year after the Date of Termination. The Financial Planning Stipend shall
be paid in a single lump sum within 20 calendar days after the Release Deadline.

(g) Outplacement. Subject to Section 5 hereof, the Company shall, at its sole
expense as incurred, provide the Participant with outplacement services from a
recognized outplacement service provider through the Transition Date, the scope
of such services to be determined by the Company.

5. RELEASE.

Any compensation and benefits to be provided under Sections 4(b), 4(c), 4(d),
4(e), 4(f) and 4(g) hereof shall be provided only if the Participant (or, in the
case of the Participant’s death or Disability, the Participant’s legal
representative, if applicable) timely executes and does not timely revoke a
Release. The Release must be signed by the Participant or his or her legal
representative, if applicable, and become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein), no later than the Release Deadline. If the Participant or
his or her legal representative, if applicable, fails to execute and furnish the
Release, or if the Release furnished by the Participant or his or her legal
representative, if applicable, has not become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein) by the Release Deadline, or if the Participant materially
breaches any provision of the Release, then the Participant will not be entitled
to any payment or benefit under the Plan other than the Accrued Benefits.

6. NO MITIGATION.

In no event shall the Participant be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and, except as otherwise specifically
provided in Section 4(d) and Section 4(e) of this Plan, such amounts shall not
be reduced whether or not the Participant obtains other employment, unless such
employment is with the Company or any of its Affiliates.

7. RESTRICTIVE COVENANTS.

(a) Confidentiality. As a condition of participation in this Plan, each
Participant agrees that, during his or her employment with the Company or any of
its Affiliates or at any time thereafter, (i) the Participant shall not use for
any purpose other than the duly authorized business of the Company, or disclose
to any third party, any information relating to the Company or any of its
Affiliates which is proprietary to the Company or any of its Affiliates
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way

 

Effective November 14, 2012         8



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(except as may be required by law or in the performance of the Participant’s
duties for the Company or any of its Affiliates consistent with the Company’s
policies); and (ii) the Participant will comply with any and all confidentiality
obligations of the Company to a third party, whether arising under a written
agreement or otherwise. Information shall not be deemed Confidential Information
which (x) is or becomes generally available to the public other than as a result
of a disclosure by the Participant or at his or her direction or by any other
person who directly or indirectly receives such information from the
Participant; or (y) is or becomes available to the Participant on a
non-confidential basis from a source which is entitled to disclose it to the
Participant. A Participant’s obligations under this Section 7(a) are in addition
to, and not in limitation of or preemption of, any other obligations of
confidentiality which the Participant may have to the Company or its Affiliates
under general legal or equitable principles, and federal, state or local law.

(b) Non-Competition; Non-Solicitation. As a condition of participation in this
Plan, each Participant agrees that, during the Restriction Period, the
Participant shall not directly or indirectly engage in or participate as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for any business competitive with any business of the Company or any of its
Affiliates, or for any customer of the Company or any of its Affiliates, without
the prior written consent of the Company; provided, however, that this provision
shall not prevent a Participant from investing as a less-than-one-percent
(1%) stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system. Notwithstanding
the foregoing, a Group I Participant’s obligations under the first sentence of
this Section 7(b) (but not under any other provision of this Plan) shall cease
if the Group I Participant terminates his or her employment for Good Reason or
the Company terminates the Group I Participant’s employment without Cause and
the Group I Participant notifies the Company in writing, prior to the Company’s
payment of any severance benefits pursuant to this Plan, that the Group I
Participant has elected to waive his or her right to receive any severance
benefits pursuant to this Plan. Each Participant also agrees that, during the
Restriction Period, he or she shall not, directly or indirectly: (i) employ or
solicit the employment of any person who is then or has been within six
(6) months prior thereto, an employee, independent contractor or consultant of
the Company or any of its Affiliates; or (ii) interfere with, disturb or
interrupt the relationships (whether or not such relationships have been reduced
to formal contracts) of the Company or any of its Affiliates with any talent,
production companies, vendors, advertisers (including, without limitation their
agencies or representatives), sponsors, distributors, customers, suppliers,
agents, consultants or independent contractors.

(c) Non-Disparagement. As a condition of participation in this Plan, each
Participant agrees that, during his or her employment with the Company or any of
its Affiliates or at any time thereafter, the Participant shall not make, nor
cause any one else to make or cause on the Participant’s behalf, any public
disparaging or derogatory statements or comments regarding the Company or its
Affiliates, or their respective officers or directors.

 

Effective November 14, 2012         9



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(d) Adequate Consideration. As a condition of participation in this Plan, each
Participant agrees and acknowledges that the promises and obligations made by
the Company in this Plan (specifically including, but not limited to, the
payments and benefits provided for under Section 4 hereof) constitute sufficient
consideration for the covenants contained in this Section 7. Each Participant
further acknowledges that it is not the Company’s intention to interfere in any
way with his or her employment opportunities, except in such situations where
the same conflict with the legitimate business interests of the Company or any
of its Affiliates. Each Participant agrees that he or she will notify the
Company in writing if he or she has, or reasonably should have, any questions
regarding the applicability of this Section 7.

(e) Revision. As a condition of participation in this Plan, each Participant
agrees that if, at the time of enforcement of this Section 7, a court holds that
the restrictions stated herein are unreasonable under circumstances then
existing, the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or geographical
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and geographical area permitted by
law.

(f) Enforcement. As a condition of participation in this Plan, each Participant
agrees that any breach or threatened breach of this Section 7 by such
Participant will cause injury to the Company and its Affiliates for which money
damages alone will not provide an adequate remedy and that if the Participant
commits or threatens to commit any such breach, the Company or any of its
Affiliates shall have the right to have the provisions of this Section 7
specifically enforced by any court having jurisdiction (without posting a bond
or other security). Each Participant also agrees that he or she will not assert
in any such enforcement action that the Company or any of its Affiliates have an
adequate remedy in damages; and that such rights and remedies will be in
addition to and not in lieu of any other rights or remedies available to the
Company or any of its Affiliates at law or in equity. If a Participant violates
any of the covenants in this Section 7, the Participant agrees to an extension
of such covenant on the same terms and conditions for an additional period of
time equal to the time that elapses from the commencement of such violation to
the later of (i) the termination of such violation or (ii) the final resolution
of any litigation stemming from such violation. The Company's payment
obligations and the Participant’s right, if any, to severance benefits under
Sections 4(b), 4(c), 4(d), 4(e), 4(f) and 4(g) hereof shall cease in the event
of a material breach by the Participant of any provision of this Section 7. Any
such cessation of payment shall not reduce any monetary damages that may be
available to the Company as a result of such breach.

8. EFFECT ON OTHER PLANS, AGREEMENTS AND BENEFITS.

(a) Relation to Other Benefits. Unless otherwise provided herein, nothing in
this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates for which the Participant may qualify, nor, except as
explicitly set forth in this Plan, shall anything herein limit or otherwise
affect such rights as a Participant may have under any other contract or
agreement with the Company or any of its Affiliates. Without limiting the
generality of the foregoing, the Participant’s

 

Effective November 14, 2012         10



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

resignation under this Plan with or without Good Reason shall in no way affect
the Participant’s ability to terminate employment by reason of the Participant’s
“retirement” under, or to be eligible to receive benefits under, any
compensation and benefits plans, programs or arrangements of the Company or its
Affiliates that may provide benefits upon the Participant’s “retirement”,
including, without limitation, any retirement or pension plans or arrangements
or substitute plans adopted by the Company, its Affiliates or their respective
successors, and any Qualified Termination which also qualifies as a termination
of employment for Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan. Any economic or other benefit to a
Participant under this Plan, other than the Accrued Benefits, will not be taken
into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company and its Affiliates, unless provided otherwise in
any such plan.

(b) Non-Duplication. Notwithstanding the foregoing provisions of Section 8(a),
and except as specifically provided below, any severance payments or benefits
received by a Participant pursuant to this Plan shall be in lieu of any general
severance policy or other severance plan maintained by the Company or its
Affiliates (other than a stock option, restricted stock, share or unit,
performance share or unit, supplemental retirement, deferred compensation or
similar plan or agreement which may contain provisions operative on a
termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment);
provided, however, that if a Participant incurs a Qualified Termination in
circumstances under which the Participant becomes entitled to severance payments
or benefits pursuant to the Change in Control Plan, then the Participant shall
not be entitled to any severance payments or benefits under the Plan as a result
of such Qualified Termination and, in lieu of, and not in duplication of, any
severance payments or benefits the Participant would otherwise to be entitled to
receive under the Plan, the Participant shall receive the severance payments or
benefits to which the Participant is entitled under the Change in Control Plan,
payable or provided under the terms, and subject to the conditions, of the
Change in Control Plan. Further, notwithstanding the foregoing provisions of
Section 8(a), if a Participant incurs a Qualified Termination in circumstances
under which the Participant would become entitled to severance payments or
benefits both pursuant to this Plan and pursuant to such Participant’s
Employment Agreement, then the Participant shall receive severance payments or
benefits only under either the Plan or the Participant’s Employment Agreement,
whichever of those two arrangements would provide the Participant with the
greater aggregate severance payments and benefits, payable or provided under the
terms, and subject to the conditions, of either the Plan or the Participant’s
Employment Agreement, as applicable. Any severance payments or benefits received
by a Participant under the Plan pursuant to the immediately preceding sentence
shall be in lieu of, and not in duplication of, any severance payments or
benefits the Participant would otherwise be entitled to receive under the
Participant’s Employment Agreement; and any severance payments or benefits
received by a Participant under the Participant’s Employment Agreement pursuant
to the immediately preceding sentence shall be in lieu of, and not in
duplication of, any severance payments or benefits the Participant would
otherwise be entitled to receive under the Plan.

 

Effective November 14, 2012         11



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

9. CERTAIN TAX MATTERS.

(a) Notwithstanding any provision of this Plan to the contrary, in the event
that it shall be determined by the Accounting Firm that any Payment to a
Participant would be subject to the Excise Tax, the Accounting Firm shall
determine whether to reduce the aggregate amount of the Payments payable to such
Participant under this Plan (the “Plan Payments”) to the Reduced Amount. The
Plan Payments shall be reduced to the Reduced Amount only if the Accounting Firm
determines that the Participant would have a greater Net After-Tax Benefit if
the Participant’s Plan Payments were reduced to the Reduced Amount. If instead
the Accounting Firm determines that the Participant would have a greater Net
After-Tax Benefit if the Participant’s Plan Payments were not reduced to the
Reduced Amount, the Participant shall receive all Plan Payments to which the
Participant is entitled under this Plan. For purposes of clarity, this Section 9
shall not apply to any Payments to a Participant pursuant to the Change in
Control Plan, which Payments shall be made under the terms, and subject to the
conditions, of the Change in Control Plan.

(b) If the Accounting Firm determines that the aggregate Plan Payments otherwise
payable to a Participant should be reduced to the Reduced Amount pursuant to
this Section 9, the Company shall promptly give the Participant notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 9 shall be binding upon the Company
and the Participant and shall be made within fifteen (15) days after the
Participant’s Date of Termination. The reduction of the Plan Payments to the
Reduced Amount, if applicable, shall be made by first reducing, on a pro-rata
basis, the cash payments under Sections 4(a), (b), (c) and (f), then reducing
and cash payments and benefits under Section 4(d), and then reducing, on a
pro-rata basis, any benefits under Section 4(e) and (g). All fees and expenses
of the Accounting Firm shall be borne solely by the Company.

(c) Definitions. The following terms shall have the following meanings for
purposes of this Section 9.

(i) “Accounting Firm” shall mean the Company’s then current independent outside
auditors, or such other nationally recognized certified public accounting firm
as may be designated by the Committee.

(ii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(iii) “Net After-Tax Benefit” shall mean the aggregate Value of all Payments to
a Participant, net of all taxes imposed on the Participant with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
as determined by the Accounting Firm.

(iv) “Payment” shall mean any payment, benefit or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

 

Effective November 14, 2012         12



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(v) “Reduced Amount” shall mean the greatest amount of Plan Payments that can be
paid that would not result in the imposition of the Excise Tax upon a
Participant if the Accounting Firm determines to reduce Plan Payments pursuant
to this Section 9.

(vi) “Value” of a Payment shall mean the economic present value of a Payment, as
determined by the Accounting Firm for purposes of Section 280G of the Code.

10. ADMINISTRATION.

The Committee shall have complete discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan. Without limiting the
generality of the foregoing, the Committee is hereby granted the authority
(i) to determine whether a particular employee is a Participant, and (ii) to
determine if a person is entitled to benefits hereunder and, if so, the amount
and duration of such benefits. The Committee may delegate, subject to such terms
as the Committee shall determine, any of its authority hereunder to such person
or persons from time to time as it may designate. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated. The Committee’s determination of the rights of any person
hereunder shall be final and binding on all persons.

11. CLAIMS FOR BENEFITS.

(a) Filing a Claim. Any Participant or beneficiary who wishes to file a claim
for benefits under the Plan shall file his or her claim in writing with the
Committee.

(b) Review of a Claim. The Committee shall, within 90 calendar days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 calendar days after such receipt), send a
written notification to the Participant or beneficiary as to its disposition. If
the claim is wholly or partially denied, such written notification shall
(i) state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based,
(iii) provide a description of any additional material or information necessary
for the Participant or beneficiary to perfect the claim and an explanation of
why such material or information is necessary, and (iv) set forth the procedure
by which the Participant of beneficiary may appeal the denial of his or her
claim, including, without limitation, a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following an adverse determination
on appeal.

 

Effective November 14, 2012         13



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(c) Appeal of a Denied Claim. If a Participant or beneficiary wishes to appeal
the denial of his or her claim, he or she must request a review of such denial
by making application in writing to the Committee within 60 calendar days after
receipt of such denial. Such Participant or beneficiary (or his or her duly
authorized legal representative) may, upon written request to the Committee,
review any documents pertinent to his or her claim, and submit in writing,
issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 11(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.

(d) Review of a Claim on Appeal. Within 60 calendar days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a hearing, require an extension of time, but in no event
more than 120 calendar days after such receipt), the Committee shall notify the
Participant or beneficiary of the final decision. The final decision shall be in
writing and shall include (i) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (ii) specific references to
the pertinent Plan provisions on which the decision is based, (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (iv) a statement describing the claimant’s right to bring an
action under Section 502(a) of ERISA.

12. PARTICIPANTS DEEMED TO ACCEPT PLAN.

By accepting any payment or benefit under the Plan, each Participant and each
person claiming under or through any such Participant shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, all
of the terms and conditions of the Plan and any action taken under the Plan by
the Committee, the Compensation Committee, the Company or its Affiliates, in any
case in accordance with the terms and conditions of the Plan.

13. SUCCESSORS.

(a) Company Successors. This Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as heretofore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.

(b) Participant Successors. This Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees. The rights
under this Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section 13. Without limiting the generality of the foregoing, the
Participant’s right to receive any benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a

 

Effective November 14, 2012         14



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

security interest or otherwise, other than by a transfer by his or her will or
by the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 13(b), the Company shall have no
liability or obligation to pay any amount so attempted to be assigned,
transferred or delegated.

14. UNFUNDED PLAN STATUS.

All payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan.

15. WITHHOLDING.

The Company shall have the right to deduct and withhold from any amounts payable
under the Plan such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

16. NOTICE.

For the purpose of this Plan, notices and all other communications provided for
in this Plan shall be in writing and shall be deemed to have been duly given
when actually delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the Chief Legal Officer at the
Company’s corporate headquarters address, and to the Participant (at the last
address of the Participant on the Company’s books and records).

17. AMENDMENTS; TERMINATION.

The Company reserves the right to amend, modify, suspend or terminate the Plan,
in whole or in part, at any time, by action of a majority of the Compensation
Committee; provided that no such amendment, modification, suspension or
termination shall impair the rights of a Participant who has incurred a
Qualified Termination unless such amendment, modification, suspension or
termination is agreed to in a writing signed by the Participant and the Company.
Notwithstanding the foregoing, the Company must provide all Participants with
notice of its intention to terminate this Plan or amend this Plan in a manner
that is materially adverse to all or any Participants, in each case in
accordance with Section 16 of the Plan, 180 calendar days prior to such
termination or material amendment. During the 180-day notice period, the
Participants shall continue to participate in the Plan, without giving effect to
any materially adverse amendment.

18. GOVERNING LAW.

Except to the extent preempted by Federal law, the provisions of the Plan shall
be governed and construed in accordance with the laws of the State of Tennessee.

19. VALIDITY AND SEVERABILITY.

The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Effective November 14, 2012         15



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

20. HEADINGS; INTERPRETATION.

Headings in this Plan are inserted for convenience of reference only and are not
to be considered in the construction of the provisions hereof. Unless the
context clearly requires otherwise, the masculine pronoun wherever used herein
shall be construed to include the feminine pronoun.

21. SECTION 409A.

(a) It is intended that the payments and benefits provided under Section 4 of
this Plan shall be exempt from, or comply with, the requirements of
Section 409A. This Plan shall be construed, administered and governed in a
manner that effects such intent, and the Company shall not take any action that
would be inconsistent with such intent. Specifically, any taxable benefits or
payments provided under this Plan are intended to be separate payments that
qualify for the “short-term deferral” exception to Section 409A to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the separation pay exceptions to Section 409A, to the maximum extent
possible. To the extent that none of these exceptions (or any other available
exception) applies, then notwithstanding anything contained herein to the
contrary, and to the extent required to comply with Section 409A, if a
Participant is a “specified employee,” as determined under the Company’s policy
for identifying specified employees on his or her Date of Termination, then all
amounts due under this Plan that constitute a “deferral of compensation” within
the meaning of Section 409A, that are provided as a result of a “separation from
service” within the meaning of Section 409A, and that would otherwise be paid or
provided during the first six months following the Participant’s separation from
service, shall be accumulated through and paid or provided (together with
interest at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the Date of Termination) on the first business day that is more
than six months after the date of the Participant’s separation from service (or,
if the Participant dies during such six-month period, within 90 calendar days
after the Participant’s death).

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and the Participant is no longer providing services
(at a level that would preclude the occurrence of a “separation from service”
within the meaning of Section 409A) to the Company or its Affiliates as an
employee or consultant, and for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A: (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.

 

Effective November 14, 2012         16



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

(d) The payments and benefits provided under this Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A upon Participants. Although
the Company will use its best efforts to avoid the imposition of taxation,
interest and penalties under Section 409A, the tax treatment of the benefits
provided under this Plan is not warranted or guaranteed. Neither the Company,
its Affiliates nor their respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by a Participant (or any other individual claiming a benefit
through the Participant) as a result of this Plan.

(e) Whenever a payment under this Plan specifies a payment period with reference
to a number of days (e.g., “payment shall be made within 20 calendar days”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company. For purposes of Section 409A, the Participant’s right
to receive any “installment” payments pursuant to this Plan shall be treated as
a right to receive a series of separate and distinct payments.

[END OF DOCUMENT]

 

Effective November 14, 2012         17



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

EXHIBIT A

CERTAIN DEFINED TERMS UNDER THE

SCRIPPS NETWORKS INTERACTIVE, INC.

EXECUTIVE SEVERANCE PLAN

 

Participant’s

Talent

Framework

Level

   Severance Multiple    Benefit Continuation
Period    Financial Planning
Stipend    Transition Date

C3

   2.0    24 months    $15,000    12 months after
Date of
Termination

C2

   2.0    24 months    $15,000    12 months after
Date of
Termination

C1

   1.5    18 months    $10,000    12 months after
Date of
Termination

B8

   1.5    18 months    $8,500    12 months after
Date of
Termination

B7

   1.0    12 months    $8,500    6 months after Date
of Termination

 

Effective November 14, 2012         18



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

EXHIBIT B

RELEASE AGREEMENT

This Release Agreement (the “Agreement”) is entered by and between
            (the “Executive”) and Scripps Networks Interactive, Inc. (the
“Company”).

1. RECITALS.

 

  a. Executive has been advised of the termination of his/her employment with
the Company and is eligible to participate in the Scripps Networks Interactive,
Inc. Executive Severance Plan (the “Plan”);

 

  b. Section 5 of the Plan specifically provides that Executive is required to
sign and not revoke this Agreement to receive the payment of certain severance
benefits under the Plan following termination of employment;

 

  c. The Company hereby advises and Executive acknowledges that he or she has
been advised in writing of the right to consult with a lawyer before signing
this Agreement;

 

  d. The Company and Executive desire to enter into this Agreement to give
effect to the foregoing, and to agree on and/or reaffirm certain rights,
obligations and understandings that shall survive the Executive’s termination of
employment; and

 

  e. The Plan shall be incorporated herein for reference, but only to the extent
specifically called for hereunder. The capitalized terms contained in this
Agreement shall, to the extent they are the same as those used in the Plan,
carry the same meaning as in the Plan.

2. SEVERANCE AND OTHER BENEFITS.

In consideration for Executive executing and not revoking or materially
violating this Agreement and for his/her compliance with its terms and those
certain Covenants that shall survive the Executive’s termination of employment
specified in paragraph 6 below, the Company shall provide the payments and
benefits described in Section 4 of the Plan as summarized below (the “Severance
Benefits”) at the times set forth in the Plan, which Executive acknowledges to
be greater than those available absent execution and non-revocation of this
Agreement:

 

  a) Severance Payment,

 

  b) Pro-Rated Annual Incentive,

 

  c) Medical Benefits,

 

  d) Life Insurance,

 

  e) Financial Planning, and

 

  f) Outplacement.

 

Effective November 14, 2012         19



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

3. GENERAL RELEASE AND WAIVER OF CLAIMS.

In exchange for and in consideration of the Severance Benefits, Executive, on
behalf of himself/herself and his/her successors, assigns, heirs, executors, and
administrators, hereby releases and forever discharges the Company and its
parents, affiliates, associated entities, representatives, successors and
assigns, and their officers, directors, shareholders, agents and employees from
all liability, claims and demands, actions and causes of action, damages, costs,
payments and expenses of every kind, nature or description arising out of
his/her employment relationship with the Company, the ending of his/her
employment on             , 2012, or those arising out of the Plan. These
claims, demands, actions or causes of action include, but are not limited to,
actions sounding in contract, tort, discrimination of any kind, and causes of
action or claims arising under federal, state, or local laws, including, but not
limited to, claims under federal, state or local laws, including claims for
attorneys’ fees. Executive further agrees that Executive will neither seek nor
accept any further benefit or consideration from any source whatsoever in
respect to any claims which Executive has asserted or could have asserted
against the Company. Executive represents to his/her knowledge neither Executive
nor any person or entity acting on Executive’s behalf or with Executive’s
authority has asserted with any federal, state, or local judicial or
administrative body any claim of any kind based on or arising out of any aspect
of Executive’s employment with the Company or the ending of that employment. If
Executive, or any person or entity representing Executive, or any federal,
state, or local agency, asserts any such claim, this Agreement will act as a
total and complete bar to recovery of any judgment, award, damages, or remedy of
any kind. This Agreement does not waive any rights or claims that may arise
after the date the waiver is executed.

4. FMLA AND FLSA RIGHTS HONORED.

Executive acknowledges that he/she has received all of the leave from work for
family and/or personal medical reasons and/or other benefits to which he/she
believes he/she is entitled under the Company’s policy and the Family and
Medical Leave Act of 1993 (“FMLA”), as amended. Executive further acknowledges
that he/she has received all of the monetary compensation, including hourly
wages, salary and/or overtime compensation, to which he/she believes he/she is
entitled under the Fair Labor Standards Act (“FLSA”), as amended.

5. NO ADMISSION OF LIABILITY.

It is understood and agreed that this Agreement is a compromise of any alleged
claims and that the making of this offer, the entering into of this Agreement,
and the benefits paid to Executive are not to be construed as an admission of
liability on the part of the Company, and that all liability is expressly denied
by the Company.

6. POST-EMPLOYMENT COVENANTS.

Executive and the Company hereby acknowledge and affirm, to the extent
applicable, their respective continuing obligations with respect to those
certain covenants contained in Section 7 of the Plan, as well as the obligations
set forth in paragraph [    ] of the Executive’s employment agreement with the
Company (or an affiliate thereof).

 

Effective November 14, 2012         20



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

7. RETURN OF PROPERTY.

Executive represents that he or she has returned any and all property, including
duplicates or copies thereof, belonging to the Company, including, but not
limited to: computers, laptop computers, blackberry, or other, mobile devices,
iPad or other tablet device, keys, security cards, documents, equipment,
supplies, customer lists, customer information, Company issued VISA card and
confidential information.

8. BUSINESS EXPENSE REPORTS AND RECONCILIATION OF COMPANY CHARGE CARD EXPENSES.

Executive agrees that the Severance Benefits shall not be paid until Executive
submits all required business expense reports, if any, and pays for any and all
non-business charges on the Company’s charge card or otherwise for which he/she
is personally responsible, within thirty (30) calendar days following
termination of employment with the Company.

9. FALSE CLAIMS REPRESENTATIONS.

With this Agreement, Executive acknowledges that he/she has disclosed to the
Company in writing any information he/she has concerning any conduct involving
the Company that he/she has any reason to believe may be unlawful, unethical or
otherwise inappropriate, including conduct in violation of the Sarbanes-Oxley
Act of 2002 or the Dodd-Frank Wall Street Reform and Consumer Protection Act.
Executive certifies that to the best of his/her knowledge, information and
belief, no member of management or any other employee (including
himself/herself) who has a significant role in the Company’s internal control
over financial reporting has committed any fraud or engaged in any act,
practice, or course of conduct that operates or would operate as a fraud or
deceit upon any person or entity.

10. DUTY TO COOPERATE.

Executive agrees that, as requested by the Company, he/she will cooperate fully
with the Company or its representatives in any investigation, proceeding,
administrative review or litigation brought against the Company or any Released
Party by any government agency or private party pertaining to matters occurring
during his/her employment with the Company. Such cooperation includes meeting
with Company representatives and counsel to disclose such facts as Executive may
know; preparing with Company counsel for any deposition, trial, hearing, or
other proceeding; attending any deposition, trial, hearing or other proceeding
to provide truthful testimony; and providing other assistance to the Company and
its counsel in the defense or prosecution of litigation as may, in the judgment
of the Company’s counsel, be necessary. The Company agrees to reimburse
Executive for reasonable and necessary out of pocket expenses incurred by
him/her in the course of complying with this obligation of cooperation and which
are pre-authorized by the Company. If Executive is contacted to participate in
any way in any claim, investigation or litigation at any time, he/she agrees to
provide the Company with prompt notice; and in no event shall such notice be
delivered to the Company later than two (2) days after receipt by Executive.
This paragraph does not prohibit Executive’s participation as a witness if
he/she is compelled to appear through an enforceable subpoena or an enforceable
court order, but it does require that he/she provide the Company with notice and
the opportunity to object and/or participate.

 

Effective November 14, 2012         21



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

11. NON-DISPARAGEMENT.

Executive agrees that he/she will not make any disparaging statements or
comments to any person or entity by any medium, whether oral or written, about
the Company. Nor shall Executive communicate to any person or entity by any
medium, whether oral or written, any information harmful or adverse to the
Company.

12. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

Executive acknowledges that during Executive’s employment with the Company,
Executive has had access to Confidential Information. Executive agrees that at
all times after Executive’s employment with the Company is terminated, Executive
will (i) hold in trust, keep confidential, and not disclose to any third party
or make any use of the Confidential Information of the Company or its customers
or employees; (ii) not cause the transmission, removal or transport of
Confidential Information of the Company or its customers or employees; (iii) not
publish, disclose, or otherwise disseminate Confidential Information of the
Company or its customers or employees. Confidential Information; “Confidential
Information” means information about the Company and its customers, customer
prospects, and/or vendors that is not generally known outside of the Company,
which Executive learned in connection with his employment with the Company.
Confidential Information may include, without limitation: (1) Company’s business
policies, finances, and business plans; (2) Company’s financial projections,
including but not limited to, annual sales forecasts and targets and any
computation(s) of the market share; (3) customized software, marketing tools,
and/or supplies that he/she was provided access to by Company and/or created;
(4) the identity of the Company’s customers, customer prospects, and/or vendors
(i.e., names, addresses, bank/credit card account numbers, credit
histories/reports, social security numbers, and telephone numbers); (5) any
list(s) of the Company’s customers, customer prospects, and/or vendors; (6) the
account terms and pricing upon which the Company obtains products and services
from its vendors; (7) the account terms and pricing of contracts between the
Company and its customers; (8) the proposed account terms and pricing of
contracts between the Company and its customer prospects; (9) the names and
addresses of the Company’s employees and other business contacts of the Company;
(10) the techniques, methods, and strategies by which the Company develops,
markets, distributes, and/or sells any of its services or products; and
(11) intellectual property rights, and license agreements for use of third party
intellectual property.

13. SEVERABILITY/WAIVERS.

Executive agrees that if any provision of this Agreement shall be held invalid
or unenforceable, that such provision shall be modified to the extent necessary
to comply with the law, or if necessary stricken, but the parties agree that the
remainder of this Agreement shall nevertheless remain in full force and effect.
No waiver of any term or condition of this Agreement or any part thereof shall
be deemed a waiver of any other terms or conditions of this Agreement or of any
later breach of this Agreement.

 

Effective November 14, 2012         22



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

14. CONFIDENTIALITY.

The terms of this Agreement shall remain confidential, and neither Executive nor
the Company will publish or publicize the terms of this Agreement in any manner,
unless specifically required to do so by valid law or regulatory requirement,
which, in such case, the disclosing party shall provide the other party
reasonable advance notice. Executive shall not discuss or reveal the terms of
this Agreement to any persons other than his/her immediate family, personal
attorney, and financial advisors.

15. BINDING AGREEMENT.

The rights and obligations of the Company under this Agreement shall inure to
the benefit of, and shall be binding on, the Company and its successors and
assigns, and the rights and obligations (other than obligations to perform
services) of Executive under this Agreement shall inure to the benefit of, and
shall be binding upon, Executive and his/her heirs, personal representatives and
successors and assigns. Except to the extent specifically provided for in
paragraphs 1, 2 and 6 above, upon its execution, this Agreement shall supersede
and render null and void any and all previous agreements, arrangements, or
understandings between Executive and the Company pertaining to Executive’s
employment with the Company, including, but not limited to the Plan.

16. NOTICES.

All notices under this Agreement must be given in writing, by personal delivery
facsimile or by mail, if to Executive, to the address shown on this Agreement
(or any other address designated in writing by Executive), with a copy to any
other person Executive designates in writing, and, if to the Company, to the
address shown on this Agreement (or any other address designated in writing by
the Company), with a copy, to the attention of the Company’s Chief Legal
Officer. Any notice given by mail shall be deemed to have been given three days
following such mailing.

17. GOVERNING LAW.

This Agreement shall be governed by and construed exclusively in accordance with
the laws of the State of Tennessee. The parties agree that any conflict of law
rule that might require reference to the laws of some jurisdiction other than
Tennessee shall be disregarded. Each party hereby agrees for itself and its
properties that the courts sitting in Knox County shall have sole and exclusive
jurisdiction and venue over any matter arising out of or relating to this
Agreement, or from the relationship of the parties, or from the Executive’s
employment with the Company, or from the termination of the Executive’s
employment with the Company, whether arising from contract, tort, statute, or
otherwise, and hereby submits itself and its property to the venue and
jurisdiction of such courts.

18. REVOCATION PERIOD.

Executive agrees that Executive has read this Agreement and is hereby advised
and fully understands his/her right to discuss all aspects of this Agreement
with Executive’s attorney prior to signing this Agreement. Executive has
carefully read and fully understands all of the provisions of this Agreement.
Executive acknowledges that he/she has been given twenty-one (21) calendar days
to discuss, review, and consider all of the terms, conditions, and covenants of
this Agreement. Executive understands that this Agreement does not become
effective or enforceable until seven (7) calendar days after it has been
executed by Executive. During the seven-day period following its execution,
Executive may revoke this Agreement in its entirety by providing written
revocation to the Company by notice to the Company pursuant to paragraph 16, in
which case this Agreement shall be on no further legal force or effect.

 

Effective November 14, 2012         23



--------------------------------------------------------------------------------

Scripps Networks Interactive Executive Severance Plan

 

19. EMPLOYMENT WITH THE COMPANY.

Executive agrees that Executive has not received an offer of employment from the
Company or any of its affiliates and that if Executive accepts an offer of
employment from the Company or any of its affiliates within thirty (30) days of
the Date of Termination, any Severance Benefits not yet paid or provided to
Executive will be forfeited and will not be paid or provided to Executive by the
Company.

20. COOLING OFF PERIOD.

Executive agrees to a six (6) month cooling off period to expire on
            , 2012, during which Executive may not work as an independent
contractor, consultant or in a similar capacity for the Company or any of its
affiliates.

21. RESTRICTION ON RETURNING TO THE COMPANY.

Executive understands and agrees that his/her employment relationship with the
Company has ended, and that the Company and any other entity controlled by or
related to the Company reserve the right to refuse to re-employ or rehire
Executive in any capacity following his/her Date of Termination. Executive
further agrees that this Agreement and the consideration provided herein will
constitute sufficient grounds for the denial of his/her application and the
refusal to employ him/her. Executive further understands that if he/she is
re-employed or rehired by the Company or by any other entity controlled by or
related to the Company, in any capacity following his/her Date of Termination,
any Severance Benefits not yet paid or provided to Executive will be forfeited
and will not be paid or provided to Executive by the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date(s) specified below.

 

EXECUTIVE     SCRIPPS NETWORKS INTERACTIVE, INC. Name:         By:       (please
print)       Signature:         Its:     Date:         Date:     Witness’s Name:
          Witness’s Signature:           Date:          

 

Effective November 14, 2012         24